Citation Nr: 0421915	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  04-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to separate 10 percent evaluations for each ear 
due to perceived tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from June 1944 to May 1946.

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In this decision, the RO determined 
that the veteran was not entitled to separate 10 percent 
evaluations for each ear due to his service-connected 
tinnitus.  This tinnitus had previously been awarded a single 
10 percent evaluation.


FINDING OF FACT

The appellant is currently service-connected for tinnitus, 
which is evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.


CONCLUSION OF LAW

As a matter of law and regulation, separate 10 percent 
evaluations for each ear due to service-connected tinnitus is 
prohibited.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  
See 67 Fed.Reg. 59,033 (Sept. 19, 2002); VAOPGCPREC 2-2003 
(May 22, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

However, VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  Similarly, 
under 38 U.S.C.A. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-04.  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  See 38 C.F.R § 
3.159(d).  In the current case, as the applicable law and 
regulation prohibit the grant of benefits sought by the 
veteran, no other development is warranted because the law, 
and not the evidence, is dispositive in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  Because it is clear 
beyond any doubt from the current record that the claim must 
be denied as a matter of law and there is no reasonable 
possibility of substantiating the claim, any deficiency in 
notice to the appellant as to the duty to notify and assist 
is harmless, non-prejudicial error.  See Valiao v. Principi, 
17 Vet. App. 229 (2003). 


Separate Evaluations for Tinnitus

The veteran was awarded service connection for tinnitus by 
rating decision of May 1996.  This disorder was evaluated as 
10 percent disabling, effective from January 10, 1995.  In 
March 2003, the veteran submitted a claim for entitlement to 
separate 10 percent evaluations for each ear due to his 
"bilateral" tinnitus.

During the pendency of this appeal, VA issued new regulations 
for evaluating tinnitus under VA's Schedule for Rating 
Disabilities, at 38 C.F.R. § 4.87, Diagnostic Code (Code) 
6260, effective June 13, 2003.  68 Fed. Reg. 25,822 (May 14, 
2003).  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.

In the current case, the Board finds that whether or not the 
new rating criteria has retroactive effect is irrelevant.  
The change to Code 6260 merely clarified pre-existing VA 
policy regarding the evaluation of tinnitus.  That is, the 
evaluation of the tinnitus under both the old and new 
diagnostic criteria only provides a maximum 10 percent 
evaluation.  As a matter of law and regulation, the Board 
cannot award a higher scheduler evaluation for any time 
during the appeal period. 

The criteria at Code 6260 effective prior to June 13, 2003, 
authorized a 10 percent evaluation for recurrent tinnitus.  
Changes effective on June 13, 2003, added the following note 
to Code 6260:

Assign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

In the proposed changes to Code 6260 issued in 67 Fed.Reg. 
59,033 (Sept. 19, 2002), VA explained that the current rating 
criteria directs that recurrent tinnitus is assigned only one 
evaluation, regardless of whether it is perceived in one ear, 
both ears, or from an indeterminate site in the head.  The 
proposed change in criteria was only to avoid any possible 
misunderstanding.  VA clearly stated that this amendment did 
not involve any substantive change to the rating criteria for 
tinnitus.  

To explain the medical principles on which this policy 
existed, VA noted:

"The Merck Manual" (665, 17th ed. 1999) 
states that tinnitus is the perception of 
sound in the absence of an acoustic 
stimulus, and the American Tinnitus 
Association defines tinnitus as the 
perception of sound when no external 
sound is present 
(http://www.ata.org/about-tinnitus/).  
"Tinnitus: Facts, Theories, and 
Treatments (1982)," published by the 
National Academy Press, states that 
tinnitus is the conscious experience of a 
sound that originates in the head of its 
owner 
(http://books.nap/books/0309033284/html).

Tinnitus is classified either as 
subjective tinnitus (over 95% of cases) 
or objective tinnitus.  In subjective or 
"true" tinnitus, the sound is audible 
only to the patient.  In the much rarer 
objective tinnitus (sometimes called 
extrinsic tinnitus or "pseudo-tinnitus"), 
the sound is audible to other people, 
either simply by listening or with a 
stethoscope.  Objective tinnitus commonly 
has a definite cause that generates the 
sound, such as vascular or muscular 
disorders.  Objective tinnitus may also 
be due to such nonpathologic causes as 
noise from the temporomandibular joints, 
openings of the eustachian tubes, or 
repetitive muscle contractions.

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs (Diseases 
of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of 
generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; 
and Mechanisms of Tinnitus. Allyn and 
Bacon, 1995, J. Vernon and A. Moller 
(Eds)).  The Oregon Tinnitus Data Archive 
found in a study of 1630 individuals with 
tinnitus that 63% reported tinnitus in 
both ears and 11% reported it as filling 
the head (http://www.ohsu.edu/ohrc-
otda/95-01/data/08.html).  Therefore, in 
the great majority of cases, tinnitus is 
reported as either bilateral or undefined 
as to side.

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  We, therefore, 
propose to state more explicitly that 
recurrent tinnitus is assigned only one 
evaluation whether it is perceived in one 
ear, both ears, or an indeterminate site 
in the head.

To assure that tinnitus is consistently 
and correctly evaluated, we propose to 
add a second note under diagnostic code 
6260 directing that only a single 
evaluation be assigned for recurrent 
tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  
We also propose to add a third note 
concerning the evaluation of objective 
tinnitus that would direct raters not to 
evaluate objective tinnitus (in which the 
sound is audible to other people and has 
a definable cause that may or may not be 
pathologic) under this diagnostic code, 
but to evaluate it as part of any 
underlying condition causing it.

Finally, VA General Counsel opinion VAOPGCPREC 2-2003 (May 
22, 2003) held that Code 6260 as in effect prior to June 10, 
1999 authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head, and that separate 
ratings for tinnitus for each ear were not authorized.  See 
also VAOPGCPREC 2-2004 (March 9, 2004).

The veteran's representative has argued the "language" at 
Code 6260 effective prior to June 2003 was arbitrary and 
capricious.  It is noted by the Board that it has been the 
consistent policy of VA to evaluate tinnitus, whether 
perceived in one ear or both, as a single disability.  This 
policy is clearly based on sound medical principles discussed 
above, and existed prior to June 13, 2003.  As the single 
evaluation is clearly based on the current medical 
understanding of the etiology of tinnitus as a single 
disorder/disability, VA's denial of separate evaluations for 
this disorder is not arbitrary and capricious.  Thus, as a 
matter of regulation, the veteran cannot have separate 10 
percent evaluations for each ear due to perceived tinnitus 
under Code 6260.

In Wanner v. Principi, 17 Vet. App. 4, 13 (2003), rev'd in 
part on other grounds, 370 F.3d 1124 (Fed. Cir. 2004), the 
appellant contended that 38 C.F.R. § 4.25(b) required the 
assignment of two separate tinnitus ratings, and the United 
States Court of Appeals for Veterans Claims (Court) 
determined that 38 C.F.R. § 4.25(b) was potentially 
applicable to the appellant's claim because it states 
"except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any."  In that case, the Court concluded that 
the Board's statement of reasons or bases was inadequate 
because the Board failed to discuss this "potentially 
applicable" regulation and its impact on the appellant's 
claims for separate tinnitus ratings for each ear under Code 
6260.  The Court noted that it was unclear whether the "all 
other disabling conditions" language in section 4.25(b) 
refers to "all" such disabling conditions generally or 
whether that phrase is intended to refer to "disabilities 
arising from a single disease entity." Id. 

As noted in the discussion at 67 Fed.Reg. 59,033, the current 
state of medical understanding of subjective tinnitus is that 
it is a disorder of the brain, not whatever ear perceives the 
tinnitus.  That is, the "brain creates phantom sensations to 
replace missing inputs from the damaged inner ear."  
Tinnitus is unlike a disorder such as arthritis, which 
individually and separately affects different joints.  
Arthritis in a person's knee may not have an etiological 
connection to arthritis in a person's elbow.  However, 
tinnitus whether perceived in one ear or both ears has a 
single source, that is the inputs from the brain.  How a 
person perceives these inputs is a subjective matter, unlike 
a disorder like arthritis that can be objectively shown to 
affect a specific joint through radiological studies.  Hence 
the name "subjective" tinnitus as opposed to "objective" 
tinnitus.  The same is true of such disorders as multiple 
sclerosis or cerebrovascular accident, which objective 
examination or diagnostic testing can demonstrate affects 
specific nerves, muscles, or joints.

According to the above medical evidence, rating tinnitus 
based on individually perceived symptoms would result in 
disparate treatment of similarly situated veterans.  See 
Latham v. Brown, 4 Vet. App. 265, 266-67 (1993) (Under the 
Equal Protection Clause of the Fifth and Fourthteen 
Amendments to the U. S. Constitution, unless a classification 
is suspect, such as where it is predicated on race or 
alienage, or where it involves a fundamental right, such as 
voting, it need meet only the rational basis test.), citing 
Nordlinger v. Hahn, 112 S.Ct. 2326, 2331-32 (1992).  The 
medical evidence shows that "in the great majority of cases, 
tinnitus is reported as either bilateral or undefined as to 
side."  (Emphasis added).  If separate evaluations were 
allowed, a veteran that could perceive bilateral tinnitus 
would receive a higher combined evaluation for the same 
disability as opposed to a veteran that could not define what 
side or ear the tinnitus was in; although the same level of 
functional impairment existed for both veterans.  That is, 
the level of perceived tinnitus and its functional impact 
would be the same, but the veteran able to perceive that it 
existed in both ears would have the higher award of 
compensation.  There is no rational basis in the medical 
evidence to support separate evaluations for each ear, as 
equally impaired veterans may not be able to perceive in what 
ear the subjective tinnitus exists.

The Board is bound in its decision by law, regulation, and 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c).  As the regulatory criteria evaluating tinnitus 
does not allow separate evaluations of each ear, the 
appellant is not entitled to separate 10 percent evaluations 
for tinnitus.  Therefore, this appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.)


ORDER

The appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



